Citation Nr: 1508531	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  08-15 741	)	DATE
	)
	)

On appeal from the
Department of Veteran s Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a cervical spine condition.

2.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veteran s


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to May 1977. 

This matter comes before the Board of Veteran s' Appeals (Board) on appeal     from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's request to reopen the previously denied claims for service connection for a cervical spine condition and for a back condition.  In October 2011, the Board reopened the claim for service connection for a back condition, and remanded the claims for additional development.  In December 2013, the Board reopened the claim for service connection for a cervical spine condition, and remanded the appeal for additional development.  

Following the issuance of the most recent supplemental statement of the case in 2014, additional treatment records were added to the claims file without a waiver  of AOJ review.  The additional evidence does not have a bearing on the appellate issues, as it does not provide competent medical evidence of a nexus between the Veteran's claimed disabilities and service.  Therefore, the Board finds that referral of the additional evidence to the RO for initial consideration is not necessary.  See 38 C.F.R. § 20. 1304(c).


FINDINGS OF FACT

1.  The most probative evidence indicates the Veteran's current cervical spine disability was not present in service or for many years thereafter and is not related to service.

2.  The most probative evidence indicates the Veteran's current back condition was not present in service or for many years thereafter and is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 

2.  The criteria for service connection for a back condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veteran s Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided by November 2006 and April 2011 letters.  The case was last readjudicated in March 2014.

In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Relevant to VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, Workers Compensation records, and Social Security Administration records.  The Board also notes that actions requested in the prior remands have been undertaken.  Updated VA treatment records were obtained, a VA examination was conducted and opinions obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.      §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his current cervical spine and back disabilities were incurred when he was thrown off a horse in service.  He reports he experienced back and neck problems ever since the in-service injury.  

As an initial matter, the record reflects that the Veteran has been diagnosed with cervical and thoracolumbar spine disabilities, to include degenerative changes of the spine.  Thus, the Veteran has met the current disability requirement for purposes of continuing the analysis of the claims for service connection.  Thus, the remaining question before the Board is whether such disabilities are related to service.  Upon review of the record, the Board finds that the most probative evidence is against the claims.  

Service treatment records reflect that in May 1974, the Veteran was thrown from    a horse and was knocked unconscious for 10 minutes.  Clinical treatment notes documented complaints of neck pain with paravertebral spasm.  An x-ray of         the cervical spine was negative.  Back pain was not reported.  On separation examination in February 1977, there were no complaints, history or findings associated with back or neck problems, and his spine was clinically evaluated as normal.

After service, private and VA treatment records starting in 1980 document neck and back problems associated with multiple injuries incurred post-service, along with diagnosed cervical spine and back disabilities.  A Workers Compensation Commission file contained medical records showing treatment for back pain in 1982 following a January 1982 occupational injury and in 1989 following an August 1988 injury, as well as record of chiropractic treatment in April 1991.      VA treatment records starting in 1990 recorded a history of onset of neck problems with the initial in-service injury incurred when he was thrown off a horse in 1974, with subsequent re-injury after service.  A January 1992 VA examination report noted a back injury without further elaboration.  Subsequent VA treatment records show ongoing treatment for back and neck complaints associated with degenerative changes of    the spine, along with the Veteran's reports of onset of symptoms in service.  

As arthritis was not shown in service or within one year following discharge from service, competent evidence linking the current disability to service is needed to substantiate the claims.  However, the only medical opinions addressing such relationships are against the claims.

Pursuant to the Board's directives, the Veteran underwent a VA spine examination in November 2011.  The examiner noted the Veteran's report of an initial back injury during service when he was thrown off a horse in 1973, with subsequent back re-injuries starting in 1977.  Following a review of the Veteran's claims file and an examination of the Veteran, the examiner diagnosed lumbar disc disease and opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness, because the current low back condition developed over many years and it would mean resorting to mere speculation as to the origin or extent of that injury at this time in the process.  

On VA examination in January 2014, the examiner diagnosed degenerative  arthritis and intervertebral disc syndrome thoracolumbar spine and cervical spine degenerative joint disease.  It was noted that the Veteran was injured when he     fell off a horse in 1974 during service.  However, subsequent yearly physical examination and separation examination reports were silent regarding back or   neck problems.  The examiner indicated that the Veteran developed age related degenerative joint and disc disease of the spine many years after service discharge.  Relevant to the Veteran's medical history, he had worked as a mechanic for many years after leaving the military and had suffered occupational injuries to the back and neck.  As such, it was less likely than not that his horse riding accident in 1974 weakened his neck or back and made him more prone to re-injury.  The examiner concluded that the post-service injuries, coupled with many years of being a mechanic after leaving the military, and aging, were the most likely causes of the current back and neck problems.  

The VA examiner's opinion was rendered following examination of the Veteran and review of the claims file, and provided adequate rationale for the conclusions reached.  Accordingly, the opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is     the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion of record linking the current cervical spine and back disabilities to service.  

While the Veteran believes that his cervical spine and back disabilities are related to service, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of his cervical spine and back disabilities is not a matter capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology    of the cervical spine and back disabilities is not competent medical evidence.  Moreover, whether the symptoms the Veteran reportedly experienced in service    or following service are in any way related to his currently diagnosed cervical and thoracolumbar spine disorders is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran  is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  

To the extent that clinicians noted the Veteran's report of onset of a neck or back disability in service, a bare transcription of lay history is not transformed into competent medical evidence simply because it was transcribed by a medical professional, whether that professional is a VA or private physician.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Again, the Board finds the opinion of the VA examiner, who considered the Veteran's in-service and post service history and provided adequate rationale, to be more probative than medical statements based  on the Veteran's recitation of a history of problems originating in service. 

Based on the foregoing, the Board finds that the preponderance of the probative and persuasive evidence is against a finding that the Veteran's current cervical spine and back disabilities arose in service or are etiologically related to any incident therein,   to include the 1974 fall from a horse.  Moreover, arthritis in the cervical or thoraco-lumbar spine was not shown in service or within one year following discharge from service.  Thus, the provisions regarding continuity are not for application.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases       in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R.      § 3.303(b) (2014).  

Ultimately, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. § 5107(a) (West 2014).  However, no competent opinion supporting the claims on any theory of entitlement has been provided.  Thus, for all the foregoing reasons, the claims for service connection for a cervical spine condition and a back condition are denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a cervical spine disability is denied. 

Service connection for a back condition is denied.



____________________________________________
K.A. BANFIELD
Veteran s Law Judge, Board of Veteran s' Appeals
Department of Veteran s Affairs


